Citation Nr: 0711132	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  03-10 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder.   



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1966 to December 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2001 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.               


FINDING OF FACT

Post-traumatic stress disorder is manifested by sleep 
disturbance, nightmares, flashbacks, intrusive memories, 
irritability, anger, exaggerated startle response, and 
hypervigilance.  


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for post-
traumatic stress disorder  have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).   


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO provided pre- and post- adjudication 
VCAA notice by letters in July 2001, March 2005, and May 
2006.  The veteran was notified of the evidence needed to 
substantiate the claim for increase, namely, evidence that a 
disability had become worse.  The veteran was informed that 
VA would obtain VA records and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
He was asked to submit any evidence that would include that 
in his possession.  The notice included the degree of 
disability and the provision for an effective date, that is, 
the date of receipt of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect has been cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  That is, he had the opportunity to submit 
additional argument and evidence.  Also, the claim was 
readjudicated following substantial content-complying notice, 
as evidenced in the supplemental statements of the case in 
February 2006.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the RO has obtained VA 
and non-VA records and has afforded the veteran VA 
examinations.  As there is no indication of the existence of 
additional evidence to substantiate the claim, no further 
assistance to the veteran is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.       

Factual Background

The veteran's DD Form 214 shows that he served in the United 
States Army from January 1966 to December 1968.  The 
veteran's Military Occupational Specialty (MOS) was infantry.  
The veteran's service awards and decorations include the Air 
Medal, a Purple Heart with 1 Oak Leaf Cluster, the Vietnam 
Service Medical with 1 Silver Service Star, the Republic of 
Vietnam Campaign Medal, the Combat Infantryman Badge, and the 
Republic of Vietnam Gallantry Cross with Palm.  

The veteran's service-connected disabilities include 
residuals of shell fragment wounds to Muscle Group XI, left 
lower extremity, with metallic foreign bodies and 
causalgia/history of thrombophlebitis; residuals of shell 
fragment wounds to the back and left thigh and foot; 
residuals of shell fragment wounds to the head.  The veteran 
has had a total disability rating for compensation based on 
individual unemployability since 1992.  

In February 2001, the veteran filed his current claim for 
increase.   

A VA examination in August 2001, the veteran stated that he 
lived with his wife of 32 years and that he enjoyed working 
around the house, reading, woodworking, and hunting.  He 
stated that he had a number of friends in the area, including 
friends from grade school and high school and that he was an 
active participant in the Order of the Purple Heart and had 
been involved in organizing reunions and other activities.  
According to the veteran, he was last employed by the United 
States Postal Office and stopped working due to physical 
problems.  The veteran stated that when he was working, he 
did not have any significant interpersonal problems and 
received good evaluations.  He indicated that his marital 
relationship was good and that he had three adult sons who 
were doing well.  

The veteran stated that he usually went to bed at about 
midnight and woke up between 4:00 am and 6:00 am and that he 
woke up due either to leg pains or nightmares.  He stated 
that he continued to have a repeated dream of being shot by a 
sniper and that his nightmares had increased in frequency, 
almost every night, and had become more vivid.  In addition 
to nightmares, the veteran complained of intrusive and 
distressing recollections of combat.  He stated that he made 
a special effort to avoid thinking about his war experiences 
and stayed away from certain people and things that would 
remind him of the war, although he continued his involvement 
with the Order of the Purple Heart which exposed him to 
material relating to his combat experience.  He denied 
feeling emotionally distant or cut off from others.  The 
veteran reported that he had trouble remembering important 
details of things that happened to him in combat.  In 
addition to difficulty staying asleep, the veteran reported 
periods of frequent irritability.  According to the veteran, 
he used to be physically aggressive but now responded 
verbally when he felt irritated.  The veteran endorsed 
hypervigilance and stated that he was "always ready" and 
had little trust for others.  He stated that he formerly had 
a highly exaggerated startle response, but that had improved 
over the years.  The veteran also indicated that he spoke at 
local high schools about his Vietnam experiences, but on 
occasions he had become so emotionally overwrought he had to 
stop his presentations. 

The VA examiner noted that the veteran had received no 
treatment for depression, anxiety, or any other psychiatric 
disorder, but the veteran was interested in obtaining 
treatment because he felt that his symptoms of post-traumatic 
stress disorder had increased in the past several years and 
he had concerns about being able to control his temper.  

On mental status evaluation, the veteran was alert and 
oriented.  According to the examiner, the veteran's mood was 
characterized as generally good and the veteran reported 
adequate memory and concentration.  The veteran denied 
suicidal or homicidal ideation.  The veteran's memory 
appeared to be grossly intact.  He demonstrated an adequate 
fund of general knowledge.  The veteran's speech was fluent 
and spontaneous, delivered at a normal rate and rhythm.  
Speech content was coherent and relevant.  He was able to 
participate in appropriate social dialogue.  The veteran's 
thinking seemed normal from the perspective of productivity, 
relevance, and coherence.  The veteran's affect was mildly 
dysphoric but normal in range.  At times, the veteran became 
tearful when discussing his combat memories.  He had an 
adequate ability to make reasonable and realistic life 
decisions.  The veteran had good insight into his behavior 
and emotions and the effect he had on others.  The GAF score 
was 65.  The examiner stated that the veteran reported a 
stable family life and generally good social relationships.  
According to the examiner, the symptoms of post-traumatic 
stress disorder mainly affected the veteran's sleep and 
caused distress and worry.  

VA records, dated from September 2001 to July 2003, show that 
the veteran's symptoms included nightmares, intrusive 
thoughts, startled responses, hypervigilance, and problem 
with anger.  In November 2001, the GAF score was 50 and 
thereafter the GAF scores were 55 and a GAF score of 60 was 
recorded in July 2003.   

On VA examination in July 2005, the examiner noted that the 
veteran was no longer being treated for post-traumatic stress 
disorder as his psychiatrist had retired in 2004.  There was 
no history of psychiatric hospitalization or suicide 
attempts.  The veteran complained of nightmares almost every 
night.  According to the veteran, he spent his days doing 
errands, paying bills, walking, reading, watching television, 
and taking things to the post office. When asked how he felt 
emotionally the majority of the time, the veteran responded 
"pretty good."  Regarding interests, the veteran reported 
that he enjoyed various family activities as well as his 
veterans' organizations, including the Order of the Purple 
Heart.  When asked how he got along with people generally, 
the veteran stated that he did not like to be around people 
because they irritated him.  When asked about concentration 
and memory, the veteran indicated that his concentration was 
"iffy."  He stated that he had a difficult time remembering 
names, but that he was very good with faces.  

On mental status evaluation, the veteran's mood was neutral 
with congruent pleasant affect.  The veteran smiled 
frequently.  He was conversant and cooperative.  There was no 
thought disorder.  The veteran was logical, linear, and 
progressive in his speech.  He was not suicidal or homicidal, 
and he exhibited a sense of humor.  There were no cognitive 
limitations.  The veteran described efforts to avoid 
thoughts, feelings, conversations, activities, places, or 
people that aroused unpleasant recollections.  The veteran 
indicated that he had diminished interest in participating in 
some significant life activities, as well as feelings of 
detachment from some people.  The veteran described 
persistent symptoms of increased arousal and irritability.  
He also described difficulty concentrating, hypervigilance, 
and an exaggerated startle response.  According to the 
examiner, the veteran had mild difficulties with regard to 
social relationships in that he had occasional anger 
outbursts.  The GAF score was 62.

Analysis

Post-traumatic stress disorder is currently rated 30 percent 
under Diagnostic Code 9411.  The criteria for the next higher 
rating, 50 percent, under Diagnostic Code 9411 are 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.   

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." GAF scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

The evidence of record demonstrates that the primary symptoms 
of post-traumatic stress disorder are nightmares, sleep 
disturbance, intrusive thoughts, irritability, 
hypervigilance, and startle response.  While the veteran 
described diminished interests and feelings of detachment, 
there is no evidence of a flattened affect, circumstantial or 
stereotyped speech, panic attacks that occur more frequently 
than one a week, difficulty in understanding complex 
commands, impaired long term or short term memory, impaired 
judgment or abstract thinking, and difficulty in establishing 
and maintaining effective social relationships.  And although 
the veteran complained of sleep disturbance and that he had 
difficulty remembering names, the criteria for the current 30 
percent rating encompasses chronic sleep impairment and 
memory loss, that is, forgetting names or recent events. 

Regarding occupational impairment, the record shows that the 
veteran has not worked since the early 1990s because of his 
service-connected physical disabilities and he has been rated 
totally disabled by VA since then.  

Regarding social impairment, although the veteran stated that 
he avoids people and does not trust people, he is married and 
has been for over 30 years and he has adult sons without 
evidence of difficulty in maintaining these family 
relationships.  As for other social relationships, he has 
maintained life-long friendships with former classmates and 
does participate in the activities of service organizations.

Reconciling the various reports into a consistent disability 
picture, two elements of the present disability emerge.  
First, there has not been a material change in the symptoms 
of post-traumatic stress disorder over the period from 2001 
to 2005.  Second, the symptoms of post-traumatic stress 
disorder associated with the diagnosis of post-traumatic 
stress disorder in DSM- IV, but not listed in Diagnostic Code 
9411, such as nightmares, intrusive thoughts, avoidance of 
reminders of Vietnam, irritability, hypervigilence, and 
startle response, these symptoms are not the equivalent to 
the level of reduced reliability and productivity required 
for a 50 percent rating.  Also, no VA examiner has concluded 
that the veteran's level of occupational and social 
impairment due to post-traumatic stress disorder is more than 
moderate in degree as evidenced by GAF scores 65 and 62 on VA 
examinations in 2001 and 2005, respectively. 

Taking into account all the evidence and for the above 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 30 
percent for post-traumatic stress disorder, and the 
reasonable-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


(The Order follows on the next page.)




ORDER

A rating higher than 30 percent for post-traumatic stress 
disorder is denied.  



____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


